J. H. Gillis, P. J.
Plaintiffs filed suit on September 15, 1966, to recover for injuries sustained by Irma Gerren in an automobile accident which occurred on September 26, 1964. The jury returned verdicts in favor of both plaintiffs. A judgment was entered on May 24, 1968. Defendant paid the judgment together with interest from the date judgment was entered. The question for our determination is whether plaintiff is entitled to interest for the period from the date the complaint was filed until the date the judgment was entered.
On July 31, 1968, plaintiffs issued a writ of garnishment against the Inter-Oity Bank of Niles for the amount of the disputed interest. Defendant filed a motion to dismiss the garnishment which was granted on September 6, 1968.
During the trial conference in camera between court and counsel to discuss jury instructions, plaintiffs’ counsel was asked by the trial court, “Are you familiar with the new case about interest? Under a new Supreme Court decision, the plaintiffs are entitled, if they recover, interest from the time the complaint is filed.” He replied, “We are waiving that.” The following excerpts are taken from the *566transcript of the hearing on defendant’s motion to dismiss the writ of garnishment:
“The Court: * * * Interest was waived; that is in the record. I think the key is the judgment order. Nothing was said there, and it was waived before; and I think this is an after-thought. * * *
“(To counsel for plaintiffs): At your request I would have given an instruction that if they find for the plaintiff in this case for the injuries up to the date from the time of filing of the complaint you are entitled to interest.
“Mr. Sloan (counsel for plaintiffs): I submit that is not a proper instruction, that this interest is taxed by the Court and is not the subject of .any instruction.
“The Court: Shouldn’t this have been thrashed out when the judgment was entered?
* * *
“Mr. Sloan: My point is it doesn’t have to be incorporated in any judgment of this Court.”
These contentions by plaintiffs’ counsel at the hearing are reiterated and now form the basis of this appeal.
Defendant focuses on the fact that the jury was instructed to discount the present worth of future damages from the date of their deliberations. Defendant contends that if the judgment is to bear interest from the date of the complaint, the jury should discount future damages to the date of the complaint, not the date of its deliberations. As stated in its brief:
“Clearly to discount correctly the future damages, the jury would have to know the date from which interest would be added to the judgment. * * * If Mr. Sloan had not waived interest ‘from the time the complaint is (was) filed,’ to avoid awarding double interest for the period from the date of the *567complaint to the date of the judgment the court would have had to instruct the jury to discount to present worth back to the date of the complaint. * * * Therefore, the net effect of the waiver of interest by plaintiffs’ counsel with the resulting instructions by the court were two-fold, viz.: (1) the plaintiffs received an ‘interest element’ automatically in the computations of present worth of future damages and (2) the plaintiffs avoided complex instructions which may have confused the jury and lowered the gross verdict.”
Plaintiffs based their claim solely on CLS 1961, § 600.6013 (Stat Ann 1962 Rev § 27A.6013), as amended by PA 1965, No 240, and PA 1966, No 276, which reads in part as follows:
“Interest shall be allowed on any money judgment recovered in a civil action, such interest to be calculated from the date of filing the complaint at the rate of 5% per year unless the judgment is rendered on a written instrument having a higher rate of interest in which case interest shall be computed at the rate specified in the instrument if such rate was legal at the time the instrument was executed. In no case shall the rate exceed 7% per year after the date judgment is entered.”
Defendant confuses the interest figure used to discount the present worth of future damages and the interest on a judgment provided by the statute.
It is true, as defendant contends, that an award for future damages computed as of the time of the jury’s deliberations is higher than an award computed as of the time of the filing of the complaint. Defendant errs, however, in concluding that the higher award as of a later time incorporates the “interest element” which plaintiffs are seeking. The higher award means only that the estimated dam*568ages of some future date are discounted over a shorter period of time.
That a judgment, as here, may incorporate a discounted present worth of future damages has no bearing on the operation of the statute. The statute speaks only of judgments and treats the judgment debt, however determined, as having been due and owing at the time the complaint was filed.
As stated in Swift v. Dodson (1967), 6 Mich App 480, “We are not concerned here with interest included as an element of damages as approved by a majority of the Court in Currie v. Fiting (1965), 375 Mich 440 [wrongful death]. We are here concerned only with interest on a judgment. This is purely statutory.”
Reversed and remanded for the awarding of interest to plaintiffs consistent with this opiniou Costs to appellant.
All concurred.